AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                      Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                           Middle District of Tennessee

               UNITED STATES OF AMERICA                                       AMENDED JUDGMENT IN A CRIMINAL CASE
                                  V.                                      )
               CHARLES JEFFREY EDWARDS                                    ) Case Number: 3:13-cr-00012-1
                                                                             USM Number: 33300-075
Date of Original Judgment: 7/20/2018                                      ) Michael C. Holley
                                       (Or Date of Last Amended Judgment) )   Defendant's Attorney


THE DEFENDANT:
d pleaded guilty to count(s) 2 and 27 of the Indictment
❑ pleaded nolo contendere to count(s)
    which was accepted by the court.
❑ was found guilty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                  Count
18 U.S.C. § 1341                 Mail Fraud                                                                 12/16/2008                    2

18 U.S.C. § 1957                 Money Laundering                                                           6/23/2009                     27


       The defendant is sentenced as provided in pages 2 through              7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has been found not guilty on count(s)
[✓J Count(s) 1, 3-26 and 28                                ❑ is Bare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                         6/2/2020
                                                                              Date of Imposition of Judgment


                                                                              Signature of Judge
                                                                               Eli Richardson, United States District Judge
                                                                              Name and Title of Judge
                                                                                                             6/2/2020
                                                                              Date




                 Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 1 of 8 PageID #: 2874
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 2 — Imprisonment                                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page       2       of         7
DEFENDANT: CHARLES JEFFREY EDWARDS
CASE NUMBER: 3:13-cr-00012-1

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

Time served, plus a period of up to 14 days for the Bureau of Prisons, should it so choose in its sound discretion and
pursuant to a standardized policy, to quarantine Defendant for a period of up to fourteen (14) days, beginning as soon as
reasonably possible.

❑       The court makes the following recommendations to the Bureau of Prisons:




❑       The defendant is remanded to the custody of the United States Marshal.

a       The defendant shall surrender to the United States Marshal for this district:
        ❑      at                                  ❑       a.m.     ❑    P.M.       on
        ❑      as notified by the United States Marshal.

❑       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        ❑      before 2 p.m. on
        ❑      as notified by the United States Marshal.
        ❑      as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL




                                                                                                 DEPUTY UNITED STATES MARSHAL




                Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 2 of 8 PageID #: 2875
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                       Sheet 3 — Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment—Page     3    of             7
DEFENDANT: CHARLES JEFFREY EDWARDS
CASE NUMBER: 3:13-cr-00012-1
                                                            SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :


 3 years, as to each of Counts 2 and 27, to run concurrent.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         ❑ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   ❑ You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.       You must cooperate in the collection of DNA as directed by the probation officer. (check fapplicable)
6.   ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check fapplicable)
7.   ❑ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.




                 Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 3 of 8 PageID #: 2876
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3A— Supervised Release
                                                                                                      Judgment—Page   4     of      7
DEFENDANT: CHARLES JEFFREY EDWARDS
CASE NUMBER: 3:13-cr-00012-1


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
    time frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
    the court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
    to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
    was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
    tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Szrpervised
Release Conditions, available at: www.uscourts.gov,

Defendant's Signature                                                                                    Date




                Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 4 of 8 PageID #: 2877
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page     5     of        7
DEFENDANT: CHARLES JEFFREY EDWARDS
CASE NUMBER: 3:13-cr-00012-1

                                         SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall participate in a mental health program as directed by the United States Probation Office. The
  defendant shall pay all or part of the cost of mental health treatment if the United States Probation Office determines the
  defendant has the financial ability to do so or has appropriate insurance coverage to pay for such treatment.

  2. The defendant is barred from engaging in any occupation, business, or profession in the wholesale distribution industry
  in which he distributes prescription drugs to pharmacies, hospitals, and/or other wholesale distributors of prescription
  drugs.

  3. The defendant shall furnish all financial records, including, without limitation, earnings records and tax returns, to the
  United States Probation Office upon request.

  4. The defendant shall not incur new debt or open additional lines of credit without the prior approval of the United States
  Probation Office.

  5. The defendant shall live with his wife, Brenda Edwards, in Woodlands, Texas.

  6. The defendant shall be on home detention for six (6) months of supervision beginning as soon as practicable from time
  of release from custody. While on home confinement, the defendant is required to remain at his residence at all times
  except for approved absences for gainful employment, community service, religious services, medical care, educational or
  training programs, and such other times as may be specifically authorized by the U.S. Probation Office. As to the
  technology utilized, the Court gives the U.S. Probation Office the discretion to implement a particular technology to
  address risk. The defendant shall pay all or part of the cost of any monitoring system if the U.S. Probation Office
  determines the defendant has the financial ability to do so.




                Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 5 of 8 PageID #: 2878
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment—Page    6      of        7
DEFENDANT: CHARLES JEFFREY EDWARDS
CASE NUMBER: 3:13-cr-00012-1
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment               Restitution                    Fine                  AVAA Assessment*          JVTA Assessment"
TOTALS             $ 200.00               $                              $


❑    The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

❑ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss***                             Restitution Ordered                Priority or Percentage




TOTALS                                $                           1 11              $                     0.00


❑     Restitution amount ordered pursuant to plea agreement $

❑     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

❑     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      ❑ the interest requirement is waived for                ❑ fine     ❑ restitution.

      ❑ the interest requirement for the          ❑     fine      ❑ restitution is modified as follows:



* Amy, Vicky, and Andy Child Pornograph Victnn Assistance Act of 2018, Pub. L. No. 115-299.
* * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
* * * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.



                 Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 6 of 8 PageID #: 2879
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      7      of         7
DEFENDANT: CHARLES JEFFREY EDWARDS
CASE NUMBER: 3:13-cr-00012-1

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A     ❑ Lump sum payment of $                                  due immediately, balance due

           ❑    not later than                                    , or
           ❑    in accordance with     ❑ C,       ❑ D,       ❑    E, or    ❑ F below; or

B          Payment to begin immediately (may be combined with             ❑ C,      ❑ D, or ❑ F below); or

C     ❑ Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                    (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

D     ❑ Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                     (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or

E     ❑    Payment during the term of supervised release will commence within               (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ❑    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




❑     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
      (including defendant mmibei)                         Total Amount                    Amount                           if appropriate.




❑     The defendant shall pay the cost of prosecution.

❑     The defendant shall pay the following court cost(s):

CRf The defendant shall forfeit the defendant's interest in the following property to the United States:
        $1,400,000


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
                 Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 7 of 8 PageID #: 2880
AO 245C (Rev. 09/19) Criminal Judgment                                                               Not for Public Disclosure
                     Sheet 8 — Reason for Amendment


DEFENDANT: CHARLES JEFFREY EDWARDS
CASE NUMBER: 3:13-cr-00012-1
DISTRICT:    Middle District of Tennessee

                                                  REASON FOR AMENDMENT
                                                      (Not for Public Disclosure)

REASON FOR AMENDMENT:

❑ Correction of Sentence on Remand (18 U.S.C.                 ❑ Modification of Supervision Conditions (18 U.S.C. § 3563(c) or
  3742(f)(1) and (2))                                           3583(e))
❑ Reduction of Sentence for Changed Circumstances             d Modification of Imposed Term of Imprisonment for Extraordinary and
   (Fed. R. Crim. P. 35(b))                                     Compelling Reasons (18 U.S.C. § 3582(c)(1))
❑ Correction of Sentence by Sentencing Court (Fed.            ❑ Modification of Imposed Term of Imprisonment for Retroactive
  R.Crim. P. 35(a))                                             Amendment(s)to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
❑ Correction of Sentence for Clerical Mistake (Fed.           ❑ Direct Motion to District Court Pursuant to
  R.Crim. P. 36)                                                ❑ 28 U.S.C. § 2255 or               ❑ 18 U.S.C. § 3559(c)(7)
                                                              ❑ Modification of Restitution Order (18 U.S.C. § 3664)




                Case 3:13-cr-00012 Document 503 Filed 06/02/20 Page 8 of 8 PageID #: 2881
